Citation Nr: 0514588	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  04-11 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to more than one annual clothing allowance per 
year.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from December 1966 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied entitlement to more 
than one clothing allowance per year. 


FINDING OF FACT

The veteran is entitled to receipt of one annual clothing 
allowance.


CONCLUSION OF LAW

More than one annual clothing allowance is not payable to the 
veteran.  38 U.S.C.A. § 1162 (West 2002); 38 C.F.R. § 3.810 
(2004); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
Although the RO issued correspondence in December 2003 
generally in compliance with this law, the Board finds that 
additional VCAA notice is not required in this case.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that where the facts averred by the appellant could 
never satisfy the requirements necessary to substantiate the 
claim that any deficiency in a VCAA notice was 
nonprejudicial.  See Valiao v. Principi, 17 Vet. App. 299, 
232 (2003).  'The Court has recognized that enactment of the 
VCAA does not affect matters on appeal from the Board when 
the question is limited to statutory interpretation.'  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001), Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 
5-2004 (June 23, 2004) (holding that VA is not required to 
meet the VCAA duties to notify or assist a claimant where a 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  As interpretation of a 
statute is dispositive of the issue addressed in this 
decision, the Board finds additional efforts to notify or 
assist the appellant are not required. 

In this case, the veteran has been in receipt of an annual 
clothing allowance since 1972.  In February 2003, the veteran 
submitted two applications for annual clothing allowance.  In 
March 2003, the veteran's representative requested 
retroactive payment for a second annual clothing allowance 
based on the fact that the veteran is a triple amputee.  It 
was argued that not only does the veteran's artificial arm 
tend to wear and/or tear shirts, but his wheelchair tends to 
wear and/or tear pants.  The RO submitted the question of a 
second clothing allowance to the VA Director of Compensation 
and Pension (C&P) Service for an advisory opinion.  

In a July 2003 letter, the Director of C&P noted that the 
clothing allowance of 38 U.S.C.A. § 1162 provides the 
following instructions:

The Secretary under regulations which the Secretary shall 
prescribe, shall pay a clothing allowance of $588 per year 
to each veteran who-
(1)	because of a service connected disability, wears or 
uses a prosthetic or orthopedic appliance (including a 
wheelchair) which the Secretary determines tends to 
wear out or tear the clothing of the veteran; or
(2)	uses medication which (A) a physician has 
prescribed for a skin condition which is due to a 
service connected disability, and (B) the Secretary 
determines causes irreparable damage to the veteran's 
outer garments.

The Director noted that these instructions were mirrored by 
the instructions provided in 38 C.F.R. § 3.810.  In 
38 U.S.C.A. § 1162, the Director noted the plain language 
advises that only one clothing allowance is provided for.  In 
38 C.F.R. § 3.810, the Director noted that only one clothing 
allowance was authorized from the language which stated "The 
(emphasis added) annual clothing allowance . . ."

The Board is sympathetic to the veteran's argument that he 
has separate and distinct service connected disabilities 
which require separate and distinct clothing allowances; 
however, the plain language of the statute and implementing 
regulation is that a single annual clothing allowance is 
payable.  Accordingly, the veteran's claim must be denied for 
lack of legal merit.  See Cacalda v. Brown, 9 Vet. App. 261, 
265 (1996) (where the law, not the evidence, is dispositive, 
the appeal should be terminated for lack of legal merit or 
entitlement); Luallen v. Brown, 8 Vet. App. 92 (1995), 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to more than one clothing allowance per year is 
denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

